              Case:20-00325-swd            Doc #:833-6 Filed: 02/20/20             Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN


In re:                                                     Case No. 20-00325-swd

INTERLOGIC OUTSOURCING, INC., et al.1, Chapter 11

                         Debtors.                          (Jointly Administered)


    NOTICE OF MOTION OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS
        FOR ORDER REQUIRING BANKRUPTCY RULE 2004 EXAMINATION

         PLEASE TAKE NOTICE that on February 20, 2020, the Official Committee of

Unsecured Creditors, (the “Committee”), by its counsel, filed its Motion of Official Committee of

Unsecured Creditors for Order Requiring Bankruptcy Rule 2004 Examination (the “Motion”)

with the United States Bankruptcy Court for the Western District of Michigan (the “Court”).

         PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

must be in writing and filed with the Clerk of the Court, U.S. Bankruptcy Court for the Western

District of Michigan, 1 Division Ave. N, Room 200, Grand Rapids, MI 49503, so as to be

received on or before March 6, 2020, at 4:00 p.m. (prevailing Eastern time).

         PLEASE TAKE FURTHER NOTICE that, at the same time, you must also serve a

copy of the response or objection upon: (i) the Chapter 11 Trustee: Mark T. Iammartino,

Development Specialists Inc., 10 S. LaSalle Street, Suite 3300, Chicago, IL 60603; (ii) counsel

to the Chapter 11 Trustee: Nicholas M. Miller, Neal, Gerber & Eisenberg LLP, Two N. LaSalle

Street, Suite 1700, Chicago, IL 60602; (iii) counsel to the IOI Debtors: Matthew Murphy, Nathan

Gimpel, and Matthew Smart, PAUL HASTINGS LLP, 71 South Wacker Drive, Suite 4500,

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus
Systems, LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589);
and ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.


                                                       1
C\1472582.1
              Case:20-00325-swd       Doc #:833-6 Filed: 02/20/20    Page 2 of 3




Chicago, Illinois 60606, and Steven L. Rayman, RAYMAN & KNIGHT, 141 East Michigan

Ave., Suite 301, Kalamazoo, MI 49007; (iv) counsel for the IOI Committee: Jeffrey A.

Hokanson, ICE MILLER LLP, One American Square, Suite 2900, Indianapolis, IN 46282 and R.

William Jonas, HAMMERSCHMIDT, AMARAL & JONAS, 137 N. Michigan Street, South

Bend, IN 46601; and (v) counsel for the Khan Committee: Mark A. Mintz, JONES WALKER

LLP, 201 St. Charles Ave., Suite 5100, New Orleans, LA 70170; and (vi) counsel for the U.S.

Trustee: Michael V. Maggio, Office of the United States Trustee, The Ledyard Building, Second

Floor, 125 Ottawa Avenue NW, Suite 200R, Grand Rapids, MI 49503.

        PLEASE TAKE FURTHER NOTICE that if you fail to respond in accordance with

this notice, the Court may grant the relief requested in the Motion without further notice or

hearing.

        PLEASE TAKE FURTHER NOTICE that if an objection is properly filed and served

in accordance with the above procedures, a subsequent notice will be sent to you of the date,

time, and location of the hearing on the objection. Only objections made in writing and timely

filed will be considered by the Court at such hearing.




                                                 2
C\1472582.1
              Case:20-00325-swd   Doc #:833-6 Filed: 02/20/20      Page 3 of 3




Dated: February 20, 2020

                                        Respectfully submitted,

                                        ICE MILLER LLP

                                        /s/ John C. Cannizzaro
                                        Daniel Anderson (admitted pro hac vice)
                                        John C. Cannizzaro (admitted pro hac vice)
                                        250 West Street, Suite 700
                                        Columbus, OH 43215
                                        Telephone: (614) 462-2700
                                        daniel.anderson@icemiller.com
                                        john.cannizzaro@icemiller.com

                                        Louis T. DeLucia (admitted pro hac vice)
                                        Alyson M. Fiedler (admitted pro hac vice)
                                        1500 Broadway, Suite 2900
                                        New York, NY 10036
                                        Telephone: (212) 835-6312
                                        louis.delucia@icemiller.com
                                        alyson.fiedler@icemiller.com

                                        HAMMERSCHMIDT, AMARAL & JONAS

                                        R. William Jonas, Jr. (admitted pro hac vice)
                                        137 N. Michigan St.
                                        South Bend, IN 46601
                                        Telephone: 574-282-1231
                                        Fax: 574-282-1234
                                        Email: rwj@hajlaw.com
                                        Counsel for the Official
                                        Committee of Unsecured Creditors




                                           3
C\1472582.1
